Exhibit 10.2
 
MANAGEMENT AGREEMENT
 
THIS MANAGEMENT AGREEMENT (this “Agreement”) is made as of the 5th day of April,
2011 (the “Effective Date”), by and between RB Commercial Mortgage LLC, a
Delaware limited liability company (the “Company”), and RiverBanc LLC, a North
Carolina limited liability company (the “Manager”).
 
RECITALS
 
WHEREAS, the Company is a Delaware limited liability company and a wholly-owned
subsidiary of New York Mortgage Trust, Inc., a Maryland corporation (“NYMT”),
that (i) intends to invest principally in commercial mortgage-backed securities,
subordinate debt, preferred equity, new whole loans, seasoned whole loans and
other assets that meet in all material respects the Company’s Guidelines (as
hereinafter defined) and (ii) may determine to qualify as a real estate
investment trust for federal income tax purposes and elect to receive the tax
benefits accorded by Sections 856 through 860 of the Internal Revenue Code of
1986, as amended (the “Code”); and
 
WHEREAS, the Company desires to retain the Manager to administer the business
activities and day-to-day operations of the Company and to perform services for
the Company in the manner and on the terms set forth herein and the Manager
wishes to be retained to provide such services.
 
NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and the Manager agree as follows:
 
1. Definitions.  Capitalized terms used in this Agreement, and not otherwise
defined, shall have the respective meanings assigned to them below:
 
1.1 “Adjusted Net Income” has the meaning set forth in Section 5.3.
 
1.2 “Affiliate” means, when used with reference to a specified Person, any
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by, or is under common Control with the specified Person.
 
1.3 “Agreement” has the meaning set forth in the Preamble.
 
1.4 “A-Note” means a senior tranche of a commercial first mortgage loan
originated or acquired by the Company that is structured in such a manner for
sale.
 
1.5 “Base Management Fee” has the meaning set forth in Section 5.2.
 
1.6 “Calculation Period” has the meaning set forth in Section 5.3.1.
 
1.7 “Cause” has the meaning set forth in Section 9.5.
 
 
 

--------------------------------------------------------------------------------

 
 
1.8 “Change of Control” means the occurrence of any of the following:
 
(i) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Manager, taken as a whole, to any
Person other than one of its Affiliates; or
 
(ii) the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than one of the Manager’s Affiliates (including, without
limitation, Harvest Capital Strategies LLC or Hypotheca Capital, LLC and their
Affiliates), in a single transaction or in a related series of transactions, by
way of merger, consolidation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision) of 50% or more of the total voting power of the
voting capital interests of the Manager.
 
1.9 “Company” has the meaning set forth in the Preamble.
 
1.10 “Code” has the meaning set forth in the recitals.
 
1.11 “Compliance Requirements” has the meaning set forth in Section 2.1.
 
1.12 “Control” (including the correlative meanings of the terms “Controls,”
“Controlled by” and “under common Control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, through the
ownership of voting securities, partnership interests or other equity interests,
by contract or other means.
 
1.13 “Deal Fee” has the meaning set forth in Section 5.4.
 
1.14 “Donlon” means Kevin Donlon, the Chief Executive Officer of the Manager.
 
1.15 “Effective Date” has the meaning set forth in the Preamble.
 
1.16 “Equity” means, for the purpose of calculating the Management Fee, the
Invested Capital of the Company.
 
1.17 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
1.18 “GAAP” means United States generally accepted accounting principles.
 
1.19 “Governing Instruments” means, with regard to any entity, the articles of
incorporation and bylaws in the case of a corporation, certificate of limited
partnership (if applicable) and the partnership agreement in the case of a
general or limited partnership, the articles of formation and the operating
agreement in the case of a limited liability company, the trust instrument in
the case of a trust, or similar governing documents, in each case as amended
from time to time.
 
 
2

--------------------------------------------------------------------------------

 
 
1.20 “Guidelines” has the meaning set forth in Section 2.1.
 
1.21 “Hurdle Rate” has the meaning set forth in Section 5.3.1.
 
1.22 “Incentive Management Fee” has the meaning set forth in Section 5.3.1.
 
1.23 “Incentive Tail Assets” shall have the meaning set forth in Section 9.4.
 
1.24 “Independent Directors” means a director who is not affiliated, directly or
indirectly, with the Manager or the Company, whether by ownership of, ownership
interest in, employment by, or any material business or professional
relationship with the Manager or the Company (other than solely in the capacity
of a director for the Company or NYMT).  The foregoing definition shall only
apply in the event the Company is reincorporated in the State of Maryland in the
future.
 
1.25 “Initial Term” has the meaning set forth in Section 9.1.
 
1.26 “Investment Advisers Act” means the Investment Advisers Act of 1940, as
amended from time to time.
 
1.27 “Investments” means the investments of the Company.
 
1.28 “Invested Capital” means the cumulative amount of capital payments
contributed to the Company.
 
1.29 “Losses” has the meaning set forth in Section 5.5.
 
1.30 “Management Fee” has the meaning set forth in Section 5.1.
 
1.31 “Manager” has the meaning set forth in the Preamble.
 
1.32 “NYMT” has the meaning forth in the recitals.
 
1.33 “Person” means any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
 
1.34 “REIT” means real estate investment trust as defined under Section 856 of
the Code.
 
1.35 “REIT Provisions of the Code” means Sections 856 through 860 of the Code.
 
1.36 “Renewal Term” has the meaning set forth in Section 9.1.
 
1.37 “Sole Member” means New York Mortgage Trust, Inc. or any of its
majority-owned subsidiaries.
 
1.38 “Termination Date” shall have the meaning set forth in Section 9.3.
 
 
3

--------------------------------------------------------------------------------

 
 
1.39 “Termination Fee” has the meaning set forth in Section 9.2.
 
1.40 “Termination Notice” has the meaning set forth in Section 9.6.3.
 
1.41 “Termination Without Cause” has the meaning set forth in Section 9.6.3.
 
1.42 “Third Parties” has the meaning set forth in Section 3.2.
 
2. General Duties of the Manager.
 
2.1 Services to be Provided by the Manager.  The Manager will provide the
Company with investment management services in accordance with the terms and
conditions contained in this Agreement and other applicable laws and
regulations.  Under this Agreement, the Manager shall have complete discretion
and authority to manage the assets of the Company, subject to the written
investment guidelines set forth in Exhibit A to this Agreement (the
“Guidelines”) and the other terms and conditions in this Agreement, and is
hereby appointed the Company’s agent and Attorney-in-Fact for that purpose.  As
such, the Manager is authorized to perform the following, at the Company’s
expense, without further approval from the Company, except as expressly required
by this Agreement or as required by law: (i) to make all investment decisions;
(ii) to buy, sell and otherwise trade in securities; and (iii) to select brokers
or dealers to execute securities transactions.  Notwithstanding the foregoing,
the Manager’s activities hereunder shall at all times be subject to modification
at the Sole Member’s direction to ensure the Sole Member’s continuous compliance
with applicable requirements under the United States Internal Revenue Code and
the rules and regulations thereunder for the Sole Member to maintain its status
as a REIT and under the Investment Company Act of 1940, as amended (the
“Investment Company Act”) and the rules and regulations thereunder for the Sole
Member and the Company and its subsidiaries to maintain their exemption from
regulation as an investment company (collectively, the “Compliance
Requirements”).  The Manager shall be responsible solely for the investment of
assets of the Company and shall have no duty to inquire into or review the
management or investment of other assets of the Sole Member of the Company and
its other affiliates.  The Manager agrees to perform its duties set forth herein
in good faith and in accordance with commercially reasonable standards,
including, without limitation:
 
2.1.1 serving as the Company’s consultant with respect to the formulation of the
Guidelines and any modifications thereto, which shall be negotiated and approved
in good faith by each of the Manager and the Sole Member of the Company, and
other policies for approval by the Sole Member of the Company.  The Guidelines
set forth in Exhibit A hereto, including any modifications directed by the Sole
Member in order to satisfy the Compliance Requirements, shall be applied at the
time a transaction is entered into, regardless of later market movements, and
shall not be deemed breached as a result of changes in the value or status of an
investment following its acquisition.
 
2.1.2 investigating, analyzing and selecting possible investment opportunities;
 
2.1.3 representing the Company in connection with the purchase, sale, commitment
to purchase or sell, sourcing, structuring, and closing upon commercial
mortgage-backed securities, subordinate debt, preferred equity, new whole loans,
seasoned whole loans and other assets that meet in all material respects the
Company’s Guidelines, and managing the Company’s portfolio of assets;
 
 
4

--------------------------------------------------------------------------------

 
 
2.1.4 advising the Company and negotiating counterparty agreements, including
with third-party lenders for borrowing and hedging transactions;
 
2.1.5 making available to the Company price information, statistical and
economic research, data and analysis regarding the Company’s activities and the
services performed for the Company by the Manager;
 
2.1.6 investing any of the Company’s money in accordance with the Company’s
Guidelines, policies and procedures;
 
2.1.7 advising the Company in connection with investment and related policy
decisions to be made by the Sole Member of the Company;
 
2.1.8 assisting the Company in qualifying to do business in all applicable
jurisdictions and assisting the Company with obtaining and maintaining all
appropriate licenses;
 
2.1.9 assisting the Company to retain qualified experts as and when needed;
 
2.1.10 advising the Company in its compliance with all federal, state and local
regulatory requirements applicable to the Company and its Affiliates in respect
of its business activities, including disclosure associated with periodic
reporting under the Exchange Act;
 
2.1.11 advising the Company and its Affiliates, if reasonably requested by the
Company, in their compliance with federal, state and local tax filings and
reports;
 
2.1.12 advising the Company as to its capital structure and capital raising
activities;
 
2.1.13 evaluating and recommending to the Sole Member hedging strategies for the
Company;
 
2.1.14 monitoring the operating performance of the Investments and providing
periodic reports with respect thereto to the Sole Member of the Company,
including comparative information with respect to such operating performance and
budgeted or projected operating results;
 
2.1.15 assisting the Company with the resolution of all claims, disputes or
controversies (including all litigation, arbitration, settlement or other
proceedings or negotiations) in which the Company may be involved or to which
the Company may be subject arising out of the Company’s day-to-day operations,
subject to the request and approval of the Company;
 
2.1.16 using commercially reasonable efforts to cause expenses incurred by or on
behalf of the Company to be commercially reasonable or commercially customary
and within any budgeted parameters or expense guidelines set by the Sole Member
of the Company from time to time; and
 
 
5

--------------------------------------------------------------------------------

 
 
2.1.17 using commercially reasonable efforts to cause the Company to comply with
all applicable laws.
 
2.2 Obligations of the Manager; Restrictions.
 
2.2.1 Verify Conformity with Acquisition Criteria.  The Manager shall refrain
from any action that does not comply with the Guidelines adopted by the Sole
Member of the Company as in effect from time to time during the term
hereof.  The Sole Member of the Company will periodically review the Guidelines
and the Company’s portfolio of Investments, each in consultation with the
Manager, but will not review each proposed investment.  If the Sole Member of
the Company determines in its periodic review of transactions that a particular
transaction does not comply with the Guidelines, then the Sole Member of the
Company will consider what corrective action, if any, can be taken and the
Manager will undertake such corrective action as directed by the Sole Member of
the Company.
 
2.2.2 Restrictions.  The Manager acknowledges that the Company intends to
conduct its operations in accordance with the Compliance Requirements and the
Manager agrees to use commercially reasonable efforts to cooperate with the
Company’s efforts to conduct its operations in accordance with the Compliance
Requirements.  The Manager shall refrain from any action which, in its sole
judgment made in good faith in consultation with legal counsel, (A) would
adversely affect the status of the Company or, if applicable, any Affiliate of
the Company as a REIT, (B) would adversely affect the Company’s, or any
Affiliate’s of the Company, exclusion from status as an investment company under
the Investment Company Act, (C) is not in compliance with the Guidelines or
(D) would violate any material law, rule or regulation of any governmental body
or agency having jurisdiction over the Company or any such Affiliate or which
would otherwise not be permitted by the Company’s or such Affiliate’s Governing
Instruments or any agreements provided to the Manager.  If the Manager is
directed to take any such action by the Sole Member of the Company (including,
without limitation, any corrective action directed to be taken pursuant to
Section 2.2.1), the Manager shall promptly notify the Company of the Manager’s
judgment that such action would adversely affect such status or violate any such
law, rule or regulation or the Governing Instruments; operating policies adopted
by the Company; or any agreements provided to the Manager.
 
2.2.3 Interested Transactions.  Except as set forth in this Agreement, the
Manager shall not (i) consummate any transaction which would involve the
acquisition by the Company of an asset in which the Manager or any Affiliate
thereof has an ownership interest or the sale by the Company of an asset to the
Manager or any Affiliate thereof, (ii) cause the Company to pay, or become
liable to the Manager for, any amounts not specifically provided for herein, or
(iii) under circumstances where the Manager is subject to an actual or potential
conflict of interest, in the reasonable judgment of the Manager, because it
manages both the Company and another Person (not an Affiliate of the Company)
with which the Company has a contractual relationship, take any action
constituting the granting to such Person of a waiver, forbearance or other
relief, or the enforcement against such Person of remedies, under or with
respect to the applicable contract, unless such transaction or action, as the
case may be and in each case, is approved by the Sole Member.
 
 
6

--------------------------------------------------------------------------------

 
 
2.2.4 Portfolio Transactions.  In placing portfolio transactions and selecting
brokers or dealers, the Manager shall obtain on behalf of the Company
commercially reasonable terms.  In assessing commercially reasonable terms for
any transaction, the Manager shall consider all factors it deems relevant,
including the breadth of the market in the security, the price of the security,
the financial condition and execution capability of the broker or dealer, and
the reasonableness of the commission, if any, both for the specific transaction
and on a continuing basis.
 
2.2.5 Reports.  The Manager shall prepare regular reports for the Sole Member of
the Company to enable the Sole Member of the Company to review the Company’s
acquisitions, portfolio composition and characteristics, credit quality,
performance and compliance with the investment criteria and policies approved by
the Sole Member of the Company.
 
2.2.6 Fidelity Bond.  Starting as soon as commercially feasible and during the
term of this Agreement, the Manager shall obtain and maintain a fidelity bond in
such amount and with an issuer as the Manager shall determine (subject to the
reasonable approval of the Sole Member of the Company), which shall cover, among
other things, losses resulting directly from dishonest or fraudulent acts
committed by an employee of the Manager and certain other losses.  The premium
for such bond shall be paid by the Manager.
 
2.2.7 Insurance Coverage.  Starting as soon as commercially feasible and during
the term of this agreement, the Manager shall maintain reasonable and customary
“errors and omissions” insurance coverage and other customary insurance
coverage.  The premium for such insurance shall be paid by the Manager or its
Affiliates.
 
2.3 Cooperation of the Company.  The Company agrees to take all actions
reasonably required to permit the Manager to carry out its duties and
obligations under this Agreement.  The Company further agrees to make available
to the Manager all materials reasonably requested by the Manager to enable the
Manager to satisfy its obligations to the Company.  Upon request by the Manager
and provided funds have been contributed to the Company pursuant to an NYMT
Contribution (as defined in the Limited Liability Company Agreement of the
Manager, dated as of the date hereof), the Company shall promptly make
sufficient funds available to the Manager to fund any Investment that satisfies
the Guidelines.
 
3. Devotion of Time; Additional Activities of the Manager and its Affiliates.
 
3.1 Devotion of Time.  The Manager will devote such of its time in connection
with the investment management services to be provided hereunder as the Sole
Member of the Company and the Manager reasonably deem necessary and appropriate,
commensurate with the level of activity of the Company from time to time.
 
 
7

--------------------------------------------------------------------------------

 
 
3.2 Other Activities; Competition.  The Manager, or any Affiliate of the
Manager, may act as manager for any other persons, firms or corporations other
than the Company (hereinafter collectively referred to as “Third Parties”), the
investment objectives or policies of which are similar to those of the
Company.  The Manager or any such Affiliate may buy, sell or trade any
securities or commodities or real estate for the Manager’s own accounts or for
the accounts of others for whom the Manager or any such Affiliate may be
acting.  Notwithstanding the foregoing, until the termination of this Agreement,
for so long as NYMT or Donlon own directly or indirectly any Class A Common
Interests (as such term is defined in the Limited Liability Company Agreement of
the Manager, dated as of the date hereof) of the Manager, the Manager shall not
act as manager for, sponsor, support or source investments, or otherwise provide
services similar to the services contemplated by this Agreement, to any Third
Parties that are, or who have Affiliates that are, organized to qualify as a
REIT or public partnership, other than the Company and its Affiliates; provided,
however, that in the event the Company and the Manager are unable to reach
agreement on any changes to the Guidelines pursuant to Section 2.1.1 hereof
within 60 days following the commencement of negotiations related thereto the
restrictions set forth in this sentence shall have no further force or
effect.  The Company shall have the benefit of the Manager’s best judgment and
effort in rendering services and, in furtherance of the foregoing, the Manager
shall not undertake activities which, in its good faith judgment, will
substantially and adversely affect the performance of its obligations under this
Agreement.
 
3.3 Allocation of Investment Opportunities and Aggregation Policy.
 
3.3.1 The Company and the Manager agree that to the extent the Manager provides
management services to Third Parties with investment objectives similar to the
Company, and the Manager identifies an investment opportunity or opportunities
suitable for the Company and one or more Third Parties, and such investment is
of a size that requires an allocation of such investment between the Company and
one or more Third Parties, the Manager will allocate such investment in a fair
and equitable manner and will take into account the following considerations:
(i) the primary investment strategy and the particular stage in portfolio
development within each company managed by the Manager; (ii) the effect of the
potential acquisition on the diversification of each company’s portfolio’s
investments by coupon, purchase price, size, prepayment characteristics, and
leverage; (iii) the cash requirements of each company’s portfolio; (iv) the
anticipated cash flow of each company’s portfolio; and (iv) the amount of funds
available to each company’s portfolio and the length of time such funds have
been available for investment.  The parties hereto acknowledge that information
and recommendations provided by the Manager to the Company may be different from
the information and recommendations supplied by the Manager or its Affiliates to
Third Parties.  The Company shall be entitled to equitable treatment under the
circumstances in receiving information, recommendations and any other services,
but the Company recognizes that it is not entitled to receive preferential
treatment as compared with the treatment given by the Manager to any Third
Parties.  On a quarterly basis, subject to preexisting contractual
confidentiality obligations owed by the Manager to Third Parties, the Manager
will provide to the Sole Member of the Company all information available or
reasonably requested by the Sole Member of the Company with respect to
allocation decisions the Manager has made to allocate investment opportunities
between the Company and Third Parties, if any, and discuss with the Sole Member
of the Company the portfolio needs of each managed company for the next quarter
to determine prospectively whether any asset allocation conflict is likely to
occur and the proposed resolution of any such conflict.
 
 
8

--------------------------------------------------------------------------------

 
 
3.3.2 The parties hereto agree that (i) the Manager may aggregate transactions
by the Company and other clients of the Manager and its affiliates in
circumstances where the Manager reasonably believes such aggregation would
result in best execution, (ii) no account will be favored over any other account
and each account that participated in aggregated orders will participate at the
average price acquired for all transactions on a given business day, (iii) each
account’s books and records will separately reflect, where orders are
aggregated, the securities held by and bought and sold for each account, (iv)
funds of participating accounts whose orders are aggregated will be deposited
with one or more banks or broker/dealers, and any cash attributable to the
accounts will not be held collectively for the respective owners any longer than
is commercially necessary to settle the purchase or sale in question on a
delivery versus payment basis and (v) no party will receive additional
compensation or remuneration of any kind as a result of the aggregation
procedure.
 
4. Records; Confidentiality.  The Manager shall maintain appropriate books of
account and records relating to services performed under this Agreement, and
such books of account and records shall be accessible for inspection by
representatives of the Company or any subsidiary of the Company at any time
during normal business hours.  Except in the ordinary course of business of the
Company, the Manager shall keep confidential any and all information it obtains
from time to time in connection with the services it renders under this
Agreement and shall not disclose any portion thereof to non-affiliated third
parties, except with the prior written consent of the Company.
 
5. Compensation of the Manager.
 
5.1 Management Fee.  For the Manager’s services rendered under this Agreement,
the Company shall pay the Manager a management fee (the Base Management Fee,
Incentive Management Fee and Deal Fee, each as hereinafter defined, are
collectively referred to as, the “Management Fee”).
 
5.2 Computation of Base Management Fee.  The Manager shall earn a base
management fee that shall be calculated and paid monthly in arrears, equal to
1/12th of 1.50% (per annum) of Equity (such amount being hereinafter referred to
as, the “Base Management Fee”).  For purposes of calculating the Base Management
Fee, Equity shall be determined as of the last day of the applicable month.  The
Manager shall compute the Base Management Fee within fifteen (15) business days
after the end of each month and shall promptly deliver such calculation to the
Sole Member for review.  The Company is obligated to pay any undisputed portion
of the Base Management Fee within five (5) business days following the delivery
to the Company of the Manager’s written statement setting forth the computation
of the Base Management Fee for such month.
 
 
9

--------------------------------------------------------------------------------

 
 
5.3 Incentive Fee.
 
5.3.1 The Manager will be entitled to an incentive fee (the “Incentive
Management Fee”) that shall be calculated quarterly and payable within 60 days
after the end of each fiscal quarter during the Initial Term and each Renewal
Term of this Agreement. For each of the first three quarters of each calendar
twelve (12) month period during the term of this Agreement, the Incentive
Management Fee calculation shall be based upon the average Equity invested in
the Company during the fiscal quarter, and shall be payable in an amount equal
to 35% of the dollar amount by which Adjusted Net Income (as defined below)
attributable to invested Equity of the Company, before the Incentive Management
Fee, exceeds an annualized 12% rate of return on such invested Equity (the
“Hurdle Rate”). For the fourth fiscal quarter of each calendar twelve (12) month
period during the term of this Agreement, the Incentive Management Fee shall be
payable in an amount equal to the excess, if any, of (x) 35% of the dollar
amount by which Adjusted Net Income attributable to invested Equity of the
Company during the calendar twelve (12) month period, before the Incentive
Management Fee, exceeds the Hurdle Rate, over (y) the total Incentive Management
Fees paid for the first three quarters of each calendar twelve (12) month period
during the term of this Agreement. The return on Equity for each calendar twelve
(12) month period or quarter, as applicable, during the term of this Agreement
(the “Calculation Period”) shall be determined by dividing (i) the Adjusted Net
Income for the Calculation Period by (ii) the average invested Equity of the
Company during the Calculation Period. “Adjusted Net Income” for purposes hereof
is defined as net income (loss) calculated in accordance GAAP, excluding all
unrealized gains and losses and after giving effect to all expenses paid to or
on behalf of the Manager in connection with the Equity of the Company invested
in Investments or incurred as part of the Investment cost, including
amortization of capitalized costs of Investments, but not including any costs
capitalized. Further for purposes hereof, the calculation of the return on
Equity for Investments that utilize leverage to finance such Investments shall
be calculated utilizing the Company’s hedged cost of funding under GAAP for such
investment plus a 4.0% risk premium.  An illustration of how the Incentive
Management Fee is calculated is included in Exhibit B.
 
5.3.2 Any Incentive Management Fee payment will be subject to a 9.0% minimum
return (the “High Water Mark”). Like the Hurdle Rate, which is calculated on a
calendar twelve (12) month basis, the High Water Mark is calculated on a
calendar twelve (12) month basis and shall reset every twenty-four (24) months.
The High Water Mark will be a static dollar figure that the Manager will be
required to recoup, to the extent there was a deficit in the prior High Water
Mark calculation period before it can receive an Incentive Management Fee. For
example, if in the first quarter of 2011, the Company earns an annualized return
on Equity of 7%, which is 2% short of the High Water Mark, and this 2% deficit
is equivalent to a dollar amount of $2 million, the Manager would have to earn
net profit of $2 million in subsequent quarters to get above the High Water Mark
before it would be eligible again to receive an Incentive Management Fee. This
is independent of the new High Water Mark, which will have to be reached in the
following quarter(s).  An illustration of how the High Water Mark is calculated
is included on Exhibit B.
 
5.4 Deal Fees.  The Company agrees that it may, with the assistance of the
Manager, charge borrowers origination fees on loans originated by the Company or
earn profits on the sale of loans owned by the Company.  All (x) origination
fees and (y) profits on the sale of A-Notes will be split on a 50/50 basis
between the Manager and the Company (the “Deal Fee”).
 
5.5 Fee Offset.  In the event the Company incurs, accrues or otherwise suffers
any losses under GAAP (“Losses”) as a result of the Manager’s (i) failure to
materially adhere to the Company’s Guidelines or (ii) breach of any term or
condition hereof, without limiting any other rights and remedies the Company may
have in law or in equity against the Manager, any Management Fee that would
otherwise be due and owing hereunder (whether accrued and unpaid or in the
future) shall be offset against the amount of such Losses on a dollar for dollar
basis.
 
 
10

--------------------------------------------------------------------------------

 
 
6. Expenses of the Manager and the Company.
 
6.1 Expenses of the Manager.  Without regard to the compensation received under
this Agreement by the Manager, the Manager shall bear the following expenses:
 
6.1.1 employment expenses of the personnel employed by the Manager and/or its
Affiliates (including, but not limited to, officers of the Company employed by
the Manager and/or its Affiliates), including, but not limited to, salaries,
wages, payroll taxes and the cost of employee benefit plans of such personnel.
 
6.1.2 rent, telephone, utilities, office furniture, equipment, machinery, and
other office expenses of the Manager and/or its Affiliates.
 
6.2 Expenses of the Company.  The Company or any subsidiary of the Company shall
pay all of its expenses except those that are the responsibility of the Manager
pursuant to Section 6.1 of this Agreement, and without limiting the generality
of the foregoing, it is specifically agreed that the following expenses of the
Company or any subsidiary of the Company shall be paid by the Company and shall
not be paid by the Manager or Affiliates of the Manager:
 
6.2.1 expenses in connection with the issuance and transaction costs incident to
the acquisition, disposition and financing of Investments, including those
expenses that would customarily be capitalized as part of the Investment;
 
6.2.2 the compensation and expenses of the Company’s directors and the cost of
liability insurance to indemnify the Company’s directors and officers;
 
6.2.3 costs associated with the establishment and maintenance of any of the
Company’s credit or other indebtedness (including commitment fees, accounting
fees, legal fees, closing and other similar costs) or any of the Company’s
securities offerings;
 
6.2.4 expenses connected with communications to holders of the Company’s
securities or of its Affiliates and other bookkeeping and clerical work
necessary in maintaining relations with holders of such securities and in
complying with the continuous reporting and other requirements of governmental
bodies or agencies, including, without limitation, all costs of preparing and
filing required reports with the SEC, the costs payable by the Company to any
transfer agent and registrar in connection with the listing and/or trading of
the Company’s or its Affiliate’s stock on any exchange, the fees payable by the
Company or it Affiliates to any such exchange in connection with its listing,
costs of preparing, printing and mailing of the Company’s or its Affiliates
annual report to its stockholders and proxy materials with respect to any
meeting of the stockholders of the Company;
 
6.2.5 costs associated with any computer software or hardware, electronic
equipment or purchased information technology or analytical services from
third-party vendors to the extent used for the Company and approved in advance
by the Company;
 
 
11

--------------------------------------------------------------------------------

 
 
6.2.6 expenses incurred by the Manager for reasonable travel on the Company’s
behalf and other reasonable out-of-pocket expenses incurred by personnel and
agents of the Manager in connection with the purchase, financing, refinancing,
sale or other disposition of an Investment;
 
6.2.7 costs and expenses incurred with respect to market information systems and
publications, research publications and materials, and settlement, clearing and
custodial fees and expenses to the extent used for the Company and approved in
advance by the Company;
 
6.2.8 compensation and expenses of the Company’s custodian and transfer agent,
if any;
 
6.2.9 the costs of maintaining compliance with all federal, state and local
rules and regulations or any other regulatory agency;
 
6.2.10 all taxes and license fees;
 
6.2.11 costs and expenses incurred in contracting with third parties, including
Affiliates of the Manager;
 


6.2.12 all other costs and expenses relating to the Company’s business and
investment operations, including, without limitation, the costs and expenses of
acquiring, owning, protecting, maintaining, developing and disposing of
investments, including appraisal, reporting, audit and legal fees;
 
6.2.13 expenses relating to any office(s) or office facilities, including but
not limited to disaster backup recovery sites and facilities, maintained for the
Company or its investments separate from the office or offices of the Manager;
 
6.2.14 expenses connected with the payments of interest, dividends or
distributions in cash or any other form authorized or caused to be made by the
Sole Member of the Company to or on account of holders of the Company’s
securities or of its subsidiaries, including, without limitation, in connection
with any dividend reinvestment plan;
 
6.2.15 any judgment or settlement of pending or threatened proceedings (whether
civil, criminal or otherwise) against the Company, or against any trustee,
director, partner, member or officer of the Company in his capacity as such for
which the Company is required to indemnify such trustee, director, partner,
member or officer by any court or governmental agency; and
 
6.3 Expense Reports; Reimbursement to the Manager.  The Manager shall prepare a
report documenting the reimbursable expenses incurred by the Manager on behalf
of the Company during each month, and shall deliver such statement to the Sole
Member within fifteen (15) business days after the end of each calendar
month.  Undisputed expenses incurred by the Manager on behalf of the Company
shall be reimbursed monthly to the Manager on the last day of the month in which
such report is properly submitted.  Expense reimbursement to the Manager shall
be subject to adjustment at the end of each fiscal year in connection with the
annual audit of the Company.  In the event the Company and the Manager are
unable to reach agreement regarding any expenses submitted by the Manager
hereunder within 60 days following the Manager’s submission of such expenses
pursuant to this Section 6.3, the Company and the Manager agree to submit such
disputed expenses to a single, qualified and independent arbitrator, whose
appointment shall be agreed upon between the parties, or failing agreement
within fourteen (14) days, after either party has given to the other a written
request to concur in the appointment of an arbitrator, by an arbitrator to be
appointed by the President or a Vice President of the Chartered Institute of
Arbitrators.  The Company and the Manager hereby agree to evenly split the cost
associated with the appointment of any such arbitrator.
 
 
12

--------------------------------------------------------------------------------

 
 
7. Limits of Manager Responsibility.  The Manager assumes no responsibility
under this Agreement other than to render the services specifically called for
under this Agreement and shall not be responsible for any action of the Company
in following or declining to follow any advice or recommendations of the
Manager, including as set forth in Section 2.2.2 of this Agreement.  The
Manager, its managers, officers, members and employees will not be liable to the
Company, any issuer of Investments, any Affiliate of the Company, its
stockholders or any of its Affiliate’s stockholders or the Independent Directors
for any acts or omissions, errors of judgment or mistakes of law by the Manager,
its managers, officers, members or employees under or in connection with this
Agreement, except by reason of acts or omissions, errors of judgment or mistakes
of law constituting willful misconduct, gross negligence or fraud.  The Company
shall reimburse, indemnify and hold harmless the Manager, its managers,
officers, members and employees of and from any and all expenses, losses,
damages, liabilities, demands, charges and claims of any nature whatsoever
(including, without limitation, attorneys’ fees) in respect of or arising from
any acts or omissions, errors of judgment or mistakes of law of the Manager, its
managers, officers, members and employees made in the performance of the
Manager’s duties under this Agreement or pursuant to any underwriting agreement
or similar agreement to which Manager is a party in connection with any debt or
equity sales of the Company’s securities and not constituting willful
misconduct, gross negligence or fraud.  The Manager shall be further indemnified
by the Company as an agent of the Company to the maximum extent permissible in
accordance with the terms of the Company’s Governing Instruments.
 
The Manager shall reimburse, indemnify and hold harmless the Company and the
Sole Member and their members, managers, directors, officers, employees and
stockholders from any and all expenses, losses, damages, liabilities, demands,
charges and claims of any nature whatsoever (including, without limitation,
attorneys’ fees) in respect of or arising from the Manager’s willful misconduct,
gross negligence or fraud.
 
8. No Joint Venture.  The Company and the Manager are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers or impose any liability as such on
any of them.  The Manager is an independent contractor and, except as expressly
provided or authorized in this Agreement, shall have no authority to act for or
represent the Company.
 
9. Term; Renewal; Termination Fee; Termination.
 
 
13

--------------------------------------------------------------------------------

 
 
9.1 Term.  This Agreement shall commence on the Effective Date and shall
continue in force until the second anniversary of the Effective Date (the
“Initial Term”) and thereafter shall be automatically extended for additional
one (1) year terms (each, a “Renewal Term”) without further action unless one
party delivers written notice of non-renewal to the other party at least 180
days prior to the end of the then-applicable term.
 
9.2 Termination Fee.  If this Agreement is terminated for any reason other than
pursuant to Section 9.4.1 (but, in the case of Section 9.4.1(i), only to the
extent that the Manager’s actions caused the Company to become an investment
company under the Investment Company Act), Section 9.5, Section 9.6.1 and
Section 9.6.2 hereof, the Company shall pay the Manager a termination fee in an
amount equal to 24 times the Base Management Fee earned by the Manager during
the one month period immediately preceding the date of such termination (the
“Termination Fee”) and shall further continue to pay the Manager the Incentive
Management Fee until such time as the Company ceases to hold the Incentive Tail
Assets (defined below).
 
9.3 Right of First Refusal Upon Termination.  If this Agreement is terminated
for any reason by the Company, including non-renewal, the Manager shall have the
exclusive right of first refusal for a period of 180 days following the date on
which the Manager shall cease to provide services hereunder (the “Termination
Date”), which such right of first refusal shall be renewable in accordance with
the last sentence of this Section 9.3, to purchase any of the Company’s
investments, other than investment-grade securities that existed on the date of
termination (the “ROFR Investments”).  Upon effectiveness of the foregoing
provision, in the event the Company receives a bone fide third party offer to
purchase any ROFR Investment, the Company shall provide the Manager with written
notice thereof detailing the terms of such sale.  The Manager shall have 120
days following receipt of such written notice to exercise its right of first
refusal and purchase the subject ROFR Investment on the same terms and
conditions as set forth in the Company’s written notice to the Manager.  In the
event the Manager fails to exercise its right of first refusal and purchase the
ROFR Investment within said 120 day period, the Company may sell the subject
ROFR Investments to a third party on the same terms and conditions as were set
forth in the original notice to the Manager within 180 days after the expiration
of the aforesaid 120 day period.  If the Company does not sell the ROFR
Investments within such 180 day period, the Company shall again comply with the
terms hereof prior to any such sale.
 
9.4 Termination by the Manager.
 
9.4.1 The Manager may terminate the Agreement if (i) the Company becomes an
investment company under the Investment Company Act or (ii) the Manager declines
to renew the Agreement by providing the Company with 60 days’ prior written
notice.  No Termination Fee shall be due and owing in the event the Manager
terminates the Agreement in accordance with this Section 9.4.1.  In the event
this Agreement is terminated pursuant to this Section 9.4.1, from and after the
Termination Date, the Manager will continue to be entitled to receive an
Incentive Fee in accordance with the terms of this Agreement on all Investments
held by the Company as of the Termination Date (the “Incentive Tail Assets”),
until such time as such Incentive Tail Assets are disposed of by the Company or
mature; provided, however, that the Manager shall not be entitled to an
Incentive Fee on Incentive Tail Assets to the extent this Agreement is
terminated pursuant to clause (i) of this subsection and the Manager’s actions
are deemed to have caused the Company to become an investment company under the
Investment Company Act.
 
 
14

--------------------------------------------------------------------------------

 
 
9.4.2 The Manager may terminate the Agreement, which termination will trigger
payment of the Termination Fee, if the Company has breached this Agreement in
any material respect, the Manager provides 60 days’ written notice of such
breach and the Company fails to cure such breach within 60 days of receiving
written notice.
 
9.5 Termination by Company for Cause.  At the option of the Company, this
Agreement shall be and become terminated upon 30 days’ written notice of
termination from the Company to the Manager if any of the following events shall
occur (termination for any of such events shall constitute termination for
“Cause”):
 
9.5.1 if Sole Member of the Company reasonably determines that the Manager has
breached this Agreement in any material respect and, after written notice of
such violation, the Manager has failed to cure such breach within 30 days;
 
9.5.2 the Manager engages in any act of fraud or embezzlement against the
Company,
 
9.5.3 there is an event of any gross negligence or willful misconduct on the
part of the Manager in the performance of its duties under this Agreement that
is materially detrimental to the Company;
 
9.5.4 the Manager dissolves (unless the Sole Member of the Company has
previously approved a successor);
 
9.5.5 if Kevin Donlon ceases to be a full-time employee of the Manager or its
Affiliates (or any of its or their successors or assigns)
 
9.5.6 the Manager undergoes a Change of Control without consent of the Sole
Member of the Company; or
 
9.5.7 there is entered an order for relief or similar decree or order with
respect to the Manager by a court having competent jurisdiction in an
involuntary case under the federal bankruptcy laws as now or hereafter
constituted or under any applicable federal or state bankruptcy, insolvency or
other similar laws; or the Manager (i) ceases, or admits in writing its
inability, to pay its debts as they become due and payable, or makes a general
assignment for the benefit of, or enters into any composition or arrangement
with, creditors; (ii) applies for, or consents (by admission of material
allegations of a petition or otherwise) to the appointment of a receiver,
trustee, assignee, custodian, liquidator or sequestrator (or other similar
official) of the Manager or of any substantial part of its properties or assets,
or authorizes such an application or consent, or proceedings seeking such
appointment are commenced without such authorization, consent or application
against the Manager and continue undismissed for 30 days; (iii) authorizes or
files a voluntary petition in bankruptcy, or applies for or consents (by
admission of material allegations of a petition or otherwise) to the application
of any bankruptcy, reorganization, arrangement, readjustment of debt,
insolvency, dissolution, liquidation or other similar law of any jurisdiction,
or authorizes such application or consent, or proceedings to such end are
instituted against the Manager without such authorization, application or
consent and are approved as properly instituted and remain undismissed for
30 days or result in adjudication of bankruptcy or insolvency; or (iv) permits
or suffers all or any substantial part of its properties or assets to be
sequestered or attached by court order and the order remains undismissed for
30 days; provided, however, that in the event the Manager becomes the subject of
a case under federal bankruptcy or similar federal or state laws and remains in
possession of its property and continues to operate its business (as a debtor in
possession or otherwise), the Company shall not have the option to terminate
this Agreement unless the Independent Directors determine in good faith that as
a result of such proceeding the Manager cannot reasonably be expected to fulfill
its obligations under this Agreement.  If any of the events specified in this
Section shall occur, the Manager shall give prompt written notice thereof to the
Company upon the happening of such event.
 
 
15

--------------------------------------------------------------------------------

 
 
9.6 Other Termination by Company.
 
9.6.1 Negative Return on Equity.  In the event the Company realizes a negative
15% return on Equity, calculated in accordance with GAAP, in any fiscal year on
Investments source or acquired on the Company’s behalf by the Manager, the
Company may terminate the Agreement by written notice to the Manager within 180
days following the fiscal year in which such negative return was realized.  No
Termination Fee shall be due and owing in the event the Company terminates the
Agreement in accordance with this Section 9.6.1.  In the event this Agreement is
terminated pursuant to this Section 9.6.1, from and after the Termination Date,
the Manager will continue to be entitled to receive an Incentive Fee in
accordance with the terms of this Agreement on all Incentive Tail Assets, until
such time as such Incentive Tail Assets are disposed of by the Company or
mature.
 
9.6.2 Failure to Raise Capital or Obtain Investments.  In the event the Company
or NYMT have not raised an additional $25.0 million of equity capital for the
Company or the Manager has been unable to close on at least $50.0 million of
investments meeting the Investment Criteria by December 31, 2011, the Company
may terminate this Agreement by providing written notice to the Company within
30 days following December 31, 2011.  No Termination Fee shall be due and owing
in the event the Company terminates the Agreement in accordance with this
Section 9.6.2.  In the event this Agreement is terminated pursuant to this
Section 9.6.2, from and after the Termination Date, the Manager will continue to
be entitled to receive an Incentive Fee in accordance with the terms of this
Agreement on all Incentive Tail Assets, until such time as such Incentive Tail
Assets are disposed of by the Company or mature.
 
9.6.3 Termination for any Other Reason Following Expiration of Initial
Term.  Notwithstanding any other provision of this Agreement to the contrary,
upon the expiration of the Initial Term and upon 180 days’ prior written notice
to the Manager (the “Termination Notice”), the Company may, without Cause
terminate this Agreement (a “Termination Without Cause”).  The Termination Fee
shall be due and owing in the event the Manager terminates the Agreement in
accordance with this Section 9.6.3.  In the event this Agreement is terminated
pursuant to this Section 9.6.3, from and after the Termination Date, the Manager
will continue to be entitled to receive an Incentive Fee in accordance with the
terms of this Agreement on all Incentive Tail Assets, until such time as such
Incentive Tail Assets are disposed of by the Company or mature.  In connection
with any termination of this Agreement, including Termination Without Cause, the
Manager shall cooperate with the Company in executing an orderly transition of
the management of the Company’s assets to the Manager or such other Persons, as
applicable.
 
 
16

--------------------------------------------------------------------------------

 
 
10. Right of First Refusal for Securities Offerings by the Company.  The Company
agrees that during the Term of this Agreement and for such time as Harvest
directly or indirectly owns Class A Common Interests of the Manager, the Company
shall grant JMP Securities LLC with a right of first refusal to act as a co-lead
managing underwriter for all underwritten securities offerings of the Company,
with such material terms and conditions of any such arrangement as shall be
unanimously approved by the holders of all outstanding Class A Common Interests
of the Manager.
 
11. Assignments.  This Agreement shall terminate automatically in the event of
its assignment, by operation of law or otherwise, in whole or in part, by the
Manager, unless such assignment is consented to in writing by the Company with
the consent of a majority of the Independent Directors.  Any such permitted
assignment shall bind the assignee under this Agreement in the same manner as
the Manager is bound.  In addition, the assignee shall execute and deliver to
the Company a counterpart of this Agreement naming such assignee as
Manager.  This Agreement shall not be assigned by the Company without the prior
written consent of the Manager, except in the case of assignment by the Company
to an entity which is a successor (by merger, consolidation or purchase of
assets) to the Company, in which case such successor organization shall be bound
under this Agreement and by the terms of such assignment in the same manner as
the Company is bound under this Agreement.
 
12. Action Upon Termination.  Upon termination of this Agreement, the Manager
shall forthwith:
 
12.1 after deducting any accrued Management Fees not subject to offset in
accordance with Section 5.5 and reimbursement for its expenses to which it is
then entitled, pay over to the Company or any subsidiary of the Company all
money collected and held for the account of the Company or any subsidiary of the
Company pursuant to this Agreement;
 
12.2 deliver to the Company a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Company or any
subsidiary of the Company; and
 
12.3 deliver to the Company all property and documents of the Company or any
subsidiary of the Company then in the custody of the Manager.
 
 
17

--------------------------------------------------------------------------------

 
 
13. Release of Money or Other Property Upon Written Request.  The Manager agrees
that any money or other property of the Company or any subsidiary of the Company
held by the Manager under this Agreement shall be held by the Manager as
custodian for the Company or such subsidiary, and the Manager’s records shall be
appropriately marked clearly to reflect the ownership of such money or other
property by the Company or such subsidiary.  Upon the receipt by the Manager of
a written request signed by a duly authorized officer of the Company requesting
the Manager to release to the Company or any subsidiary of the Company any money
or other property then held by the Manager for the account of the Company or any
subsidiary of the Company under this Agreement, the Manager shall release such
money or other property to the Company or such subsidiary of the Company within
a reasonable period of time, but in no event later than the later to occur of
(i) three (3) business days following such request and (ii) the earliest time
following such request that remittance will not cause the Manager to violate any
law or breach any agreement to which it or the Company is a party.  The Manager
shall not be liable to the Company, any subsidiaries of the Company, the
Independent Directors, or the Company’s or its subsidiaries’ stockholders for
any acts performed or omissions to act by the Company or any subsidiary of the
Company in connection with the money or other property released to the Company
or any subsidiary of the Company in accordance with this Section 13 and not
constituting willful misconduct, gross negligence or fraud.  The Company and any
subsidiary of the Company shall indemnify the Manager, its managers, officers,
members and employees against any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including,
without limitation, attorneys’ fees), which arise in connection with the
Manager’s release of such money or other property to the Company or any
subsidiary of the Company in accordance with the terms of this Section 13 unless
such expenses, losses, damages, liabilities, demands, charges and claims arise
in connection with acts or omissions which constitute willful misconduct, gross
negligence or fraud.  Indemnification pursuant to this provision shall be in
addition to any right of the Manager to indemnification under Section 7 of this
Agreement.
 
14. Representations and Warranties.
 
14.1 Company in Favor of the Manager.  The Company hereby represents and
warrants to the Manager as follows:
 
14.1.1 Due Formation.  The Company is duly organized, validly existing and in
good standing under the laws of State of Delaware, has the power to own its
assets and to transact the business in which it is now engaged.  The Company
does not do business under any fictitious business name.
 
14.1.2 Power and Authority.  The Company has the power and authority to execute,
deliver and perform this Agreement and all obligations required under this
Agreement and has taken all necessary action to authorize this Agreement on the
terms and conditions hereof and the execution, delivery and performance of this
Agreement and all obligations required under this Agreement.  Except as shall
have been obtained, no consent of any other person, including, without
limitation, stockholders, partners and creditors, as applicable, of Company, and
no license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by the Company in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement and all
obligations required under this Agreement.  This Agreement has been, and each
instrument or document required under this Agreement will be, executed and
delivered by a duly authorized officer of the Company, and this Agreement
constitutes, and each instrument or document required under this Agreement when
executed and delivered under this Agreement will constitute, the legally valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms.
 
 
18

--------------------------------------------------------------------------------

 
 
14.1.3 Execution, Delivery and Performance.  The execution, delivery and
performance of this Agreement and the documents or instruments required under
this Agreement will not violate any provision of any existing law or regulation
binding on the Company, or any order, judgment, award or decree of any court,
arbitrator or governmental authority binding on the Company, or the Governing
Instruments of, or any securities issued by, the Company or of any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which the Company is a party or by which the Company or any of its assets may be
bound, and will not result in, or require, the creation or imposition of any
lien on any of its property, assets or revenues pursuant to the provisions of
any such mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.
 
14.2 Manager In Favor of Company.  The Manager hereby represents and warrants to
the Company as follows:
 
14.2.1 Due Formation.  The Manager is duly organized, validly existing and in
good standing under the laws of North Carolina, has the limited liability
company power to own its assets and to transact the business in which it is now
engaged.  The Manager does not do business under any fictitious business name.
 
14.2.2 Power and Authority.  The Manager has the corporate power and authority
to execute, deliver and perform this Agreement and all obligations required
under this Agreement and has taken all necessary limited liability company
action to authorize this Agreement on the terms and conditions hereof and the
execution, delivery and performance of this Agreement and all obligations
required under this Agreement.  No consent of any other person including,
without limitation, members and creditors of the Manager, and no license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
by the Manager in connection with this Agreement or the execution, delivery,
performance, validity or enforceability of this Agreement and all obligations
required under this Agreement.  This Agreement has been and each instrument or
document required under this Agreement will be executed and delivered by a duly
authorized officer of the Manager, and this Agreement constitutes, and each
instrument or document required under this Agreement when executed and delivered
under this Agreement will constitute, the legally valid and binding obligation
of the Manager enforceable against the Manager in accordance with its terms.
 
14.2.3 Execution, Delivery and Performance.  The execution, delivery and
performance of this Agreement and the documents or instruments required under
this Agreement will not violate any provision of any existing law or regulation
binding on the Manager, or any order, judgment, award or decree of any court,
arbitrator or governmental authority binding on the Manager, or the governing
instruments of, or any securities issued by, the Manager or of any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which the Manager is a party or by which the Manager or any of its assets may be
bound, and will not result in, or require, the creation or imposition of any
lien on any of its property, assets or revenues pursuant to the provisions of
any such mortgage indenture, lease, contract or other agreement, instrument or
undertaking.
 
 
19

--------------------------------------------------------------------------------

 
 
15. Notices.  Unless expressly provided otherwise in this Agreement, all
notices, requests, demands and other communications required or permitted under
this Agreement shall be in writing and shall be deemed to have been duly given,
made and received when (1) delivered by hand, (2) otherwise delivered against
receipt therefor, or (3) upon actual receipt of registered or certified mail,
postage prepaid, return receipt requested.  The parties may deliver to each
other notice by electronically transmitted facsimile copies, provided that such
facsimile notice is followed within twenty-four (24) hours by any type of notice
otherwise provided for in this Section 15.  Any notice shall be duly addressed
to the parties as follows:
 
 
(a)
If to the Company:

 
 
Hypotheca Capital LLC

 
c/o New York Mortgage Trust, Inc.

 
52 Vanderbilt Avenue

 
New York, NY  10017

Attention:                  Chief Executive Officer
Telecopy:                   (732) 559-8250


 
with a copy to:



 
Hunton & Williams LLP

 
Bank of America Plaza, Suite 4100

 
600 Peachtree Street, NE

 
Atlanta, GA  30308

Attention:                  Christopher C. Green
Email:                         cgreen@hunton.com


 
(b)
If to the Manager:

 
 
RiverBanc LLC

 
200 South Tyron Street, Suite 1200

 
Charlotte, NC  28202

Attention:                  Kevin Donlon
Email:                         kdonlon@riverbanc.com


 
with a copy to:



 
Cadwalader, Wickersham & Taft LLP

 
227 West Trade Street, Suite 2400

 
Charlotte, NC  28202

Attention:                  James P. Carroll, Esq.
Email:                         james.carroll@cwt.com


Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this Section 15 for the giving of notice.
 
 
20

--------------------------------------------------------------------------------

 
 
16. Binding Nature of Agreement; Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and assigns as provided
in this Agreement.
 
17. Entire Agreement.  This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof.  The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.  This Agreement may not be modified
or amended other than by an agreement in writing.
 
18. Controlling Law.  This Agreement and all questions relating to its validity,
interpretation, performance and enforcement shall be governed by and construed,
interpreted and enforced in accordance with the laws of the State of New York,
notwithstanding any New York or other jurisdiction’s conflict of law provisions
to the contrary.
 
19. Indulgences, Not Waivers.  Neither the failure nor any delay on the part of
a party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.  No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
 
20. Titles Not to Affect Interpretation.  The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.
 
21. Execution in Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This Agreement shall become binding
when one or more counterparts hereof, individually or taken together, shall bear
the signatures of all of the parties reflected hereon as the signatories.
 
22. Gender.  Words used herein regardless of the number and gender specifically
used shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.
 
23. Attorneys’ Fees.  Should any action or other proceeding be necessary to
enforce any of the provisions of this Agreement or the various transactions
contemplated hereby, the prevailing party will be entitled to recover its actual
reasonable attorneys’ fees and expenses from the non- prevailing party.
 
24. Amendments.  This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by all of the
parties.  The parties hereto expressly acknowledge that no consent or approval
of the Company’s stockholders is required in connection with any amendment,
modification or change to this Agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
25. Authority.  Each signatory to this Agreement warrants and represents that he
is authorized to sign on behalf of and to bind the party on whose behalf he, she
or it is signing.
 
[Signature Page Follows.]
 
 
 
22

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 
 

 “COMPANY”       “MANAGER”                      
/s/ Steven R. Mumma
   
/s/ Kevin Donlon 
 
Name: Steven R. Mumma
   
Name: Kevin Donlon
 
Title: CEO and President
   
Title: Chief Executive Officer
 

 
 
 
23

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Investment Guidelines
 
Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in that certain Management Agreement, dated as of April 5, 2011, as may
be amended from time to time (the “Management Agreement”), by and between RB
Commercial Mortgage LLC, a Delaware limited liability company corporation (the
“Company”), and RiverBanc, LLC, a North Carolina limited liability company (the
“Manager”).


1.  
The Company shall not make any investments other than:



a.  
commercial mortgage-backed securities;

b.  
subordinate debt;

c.  
preferred equity;

d.  
new whole loans; and

e.  
seasoned whole loans.



2.  
No investment shall be made that would cause the Company to fail to, or to be
able to, as the case may be, qualify as a REIT under the Code.



3.  
No investment shall be made that would cause the Company to be regulated as an
investment company under the Investment Company Act.



4.  
A majority of the independent directors (as such term is defined under the Sole
Member’s Corporate Governance Guidelines) of the Sole Member must approve any
transaction between the Company and/or any of its subsidiaries on the one hand
and the Manager and/or any of its Affiliates on the other hand.



5.  
These Investment Guidelines may be amended, restated, modified, supplemented or
waived by the Sole Member, after consultation with Manager, from time to time
and at anytime.

 
 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B




Section 5.3.1 Incentive Management Fee
 
At the end of each quarter the following calculation will be made:
 
Example Calculation Period:    January 1st, 2013 through March 31st, 2013
 
Average amount of Equity invested in the Company during the Calculation
Period:    $100 million
 
Adjusted Net Income during the Calculation Period (GAAP Basis):   $3,750,000
 
Hurdle Rate:    12% per annum
 
Amount Required to meet Hurdle Rate:   ( $100 million X 12% ) divided by 4
(quarterly) = $3,000,000
 
Incentive Fee:  Adjusted Net Income  less Hurdle Rate Amount = $750,000 X 35%
Manager Split = $262,500
 
5.3.2 High Water Mark
 
Measurement Period = April 1, 2011 through current end of quarter assumed to be
March 31, 2013  (note that High Water Mark is on a rolling 24 month look-back,
pro rata for first 24 months of this Agreement)
 
Average Equity invested in the Company during the 24 month look back period =
$100 million
 
Average Equity invested in the Company during the previous quarter (Calculation
Period) = $100 million
 
Total Adjusted Net Income over the preceding 24 months = $16 million
 
Total Adjusted Net Income during the preceding quarter = $5.5 million
 
High Water Mark = 9.00% annual rate X 2 years X $100 million average Equity
invested = $18 million
 
High Water Mark shortfall = $18 million less $16 million = $2 million shortfall
 
Adjusted Net Income for Calculation Period  = $5.5 million less $2 million =
$3.5 million
 
Hurdle Rate:    12% per annum
 
Amount Required to meet Hurdle Rate:   ( $100 million X 12% ) divided by 4
(quarterly) = $3.0 million
 
Adjusted Net Income less Hurdle return = $3.5 million less $3.0 million =
$500,000
 
Incentive Fee = $500,000 X 35% Manager Split = $175,000
 
 
B-1